DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
Claims 59-89, 94-99 are pending. Claims 69-89, 94-99 are withdrawn. Claims 59-68, 86-89 have been considered on the merits herein.  
 The previous rejection of Claims 59, 60, 65, 86, 87, 90-93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, 14, 15, 18 of copending Application No. 16659062 (reference application) is withdrawn in light of claim amendments in Application No. 16659062. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 59-68, 86-89 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the claims recite a cell preparation comprising human oligodendrocyte-biased glial progenitor cells derived from a human pluripotent stem cell line, wherein the oligodendrocyte-biased glial progenitor cells are positive for CD140a/PDGFαR, for which no written description has been provided.  The specification describes isolation and characteristics of OPC’s from fetal human subcortical/cortical dissociates which are positive for CD140a/PDGFαR; however the specification does not teach or describe how to make the cell preparation as claimed derived from human pluripotent stem cell lines and thus, the specification lacks written description for the claimed invention. Applicants do not have possession of the claimed cell preparation derived from human pluripotent stem cell lines. 
Note: it is important to note that applicant argues and provides a Declaration under 37 CFR 1.132 stating that the claimed cells are different from those of the cells fetal human subcortical/cortical dissociates. This will be addressed further herein. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 59-66, 86-89 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. a product of nature, without significantly more. The claim(s) recite(s) a cell preparation comprising human oligodendrocyte-biased glial progenitor cells derived from a human pluripotent stem cell line, wherein the oligodendrocyte-biased glial progenitor cells are positive for CD140a/PDGFαR. CD140a/PDGFR oligodendrocyte-biased glial progenitor cells are naturally occurring cells. Although the claims recited the cells to be derived from a human pluripotent stem cell line, the end product of oligodendrocyte-biased glial progenitor cells being positive for CD140a/PDGFαR is not distinguishable from the naturally occurring oligodendrocyte-biased glial progenitor cells isolated from fetal human forebrain tissue, for example.  This judicial exception is not integrated into a practical application because the claims are directed to a product of nature with no practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the product of nature claims does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state. “If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural  analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. 
Here, the claims are directed towards a cell population. The isolation does not change the product enough to make it different from what exists in nature. In the case of Myriad, the isolation resulted in a different structural characteristic; however otherwise, the isolated compound was structurally identical as well as having the same functional characteristic, thus the product was not markedly different from its naturally occurring counterpart and is directed to a product of nature. Applicant argues and filed a Declaration under 37 CFR 1.132 to evaluate gene expression profiles of human embryonic stem cell lines compared to the fetal tissue-derived cell preparations which are exemplified and described in the specification. Applicants state, p. 9-11 of remarks section that “Fig. C demonstrates that, for some genes, embryonic stem cell-derived and fetal tissue derived OPC’s possess highly dissimilar expression profiled”. As claimed, the cell populations do not differ from those cells of nature, i.e. OPC 
Regarding Step 2B, the claims do not recite any additional elements. Thus, the claim is directed to a judicial exception. Next, one must evaluate whether the claims as a whole integrate the judicial exception into a practical application, thereby imposing a meaningful limit on the judicial exception.   Thus, one must identify whether there are any additional elements recited in the claim beyond the judicial exception. In the instant claims, there is not a practical application beyond the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 59-66, 86-89 is/are determined to be directed to a judicial exception. 
For these reasons the claims are rejected under section 101 as being directed tonon-statutory subject matter. 

As established in the parent application Application No. 12990874, CD140a is known in the art as PDGFR, alpha polypeptide, PDGFR2, and PDGFRa. For examination purposes, an agent which binds the CD140a ectodomain epitope of PDGFaR is taken to be an agent which binds PDGFaR, as the art teaches CD140a and PDGFRa to be synonymous (see http://www.bioieaend.com/pe-anti-human-cd140a-pdqfraipha-antibodv-3727.htmn and http://www.pierce-antibodies.com/PDGF-RA-CD140a-antibodv-Polvclonal--PA532545.html. 
For examination purposes, CD140a/PDGFRa+ oligodendrocytes or oligodendrocyte progenitor cells are interpreted as “oligodendrocyte-biased glial progenitors”, i.e. if a prior art reference teaches the differentiation of hES cell lines into CD140a/PDGFRa+ oligodendrocytes or OPC’s then the reference anticipates the limitation of oligodendrocyte-biased glial progenitors.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 59, 60, 64, 86, 87 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Zhang et al. (US8227247, IDS). 
Zhang teaches a cell preparation comprising oligodendrocyte progenitor cells (OPC’s) which are PDGFRα+ derived from human pluripotent stem cell line (hESC’s and iPSC’s, example 1, hESC’s line H1 and H9) (col. 2, lines 55-col. 3, lines 4-54, Fig. 1-6, Table 1, col. 6, lines 13-26, col. 7-11). Example 1(col. 11-16) teaches making cell preparations of OPC’s from hESC line H1 and H9 (see also Table 2). Regarding claim 64, the cells express O4 (col. 16, line 13-16). 
. 

Claim(s) 59, 60, 86, 87 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zhang et al. (Stem cells and dev., 2006, p. 943-952).
Zhang (2006) teaches cell preparations of OPC’s which are positive for OPC marker PDGFRα (Fig. 1, Table 1) derived from human embryonic pluripotent stem cell (hESC) lines H1 and H7 (p. 944, Mat. And Method section, hES cells, hES cell-derived OPC section, Fig. 1, Table1). Regarding claims 60, 86, 87, Zhang teaches that greater than 70%, i.e. 12/12 cells, differentiated to PDGFRα+ OPC’s (p. 946 Results section, Table 1). 
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 59, 64 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Izrael et al. (Mol. Cell Neurosci., online 12/28/2006, p. 310-323, IDS).
Izrael teaches human oligodendrocytes progenitor cells derived from embryonic stem cell lines  I3 and I6 (p. 320, Exp. Methods section, p. 320-321) which express a cell surface antigen recognized by a monoclonal anti-O4 antibody (p. 321, Immunostaining section) and PDGFRα (abstract, introduction p. 310-311, whole page, Table 1, Fig. 1, Fig. 2, p. 315, 1st col., Fig. 4, ).  
Thus, the reference anticipates the claimed subject matter. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 59, 60, 64, 86, 87 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keirstead et al., (The J. of Neurosci., 2005, p. 4694-4705) in view of Zhang et al. (Stem cells and dev., 2006, p. 943-952). 
Keirstead teaches cell preparations of OPC’s which express a cell surface antigen recognized by monoclonal anti-O4 antibody (p. 4695, Immunocyt. Section, Fig. 1h) derived from human embryonic pluripotent stem cell (hESC) lines H7 (p. 4694, Intro., M&M section cell culture). 
Keirstead does not teach the OPC’s in the cell preparation to be positive for PDGFRα/CD140a. 

At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art that the OPC’s of Keirstead would be PDGFRα+ in view of the teachings of Zhang who teach cell preparations of OPC’s which are positive for OPC marker PDGFRα derived from human embryonic pluripotent stem cell (hESC) lines H7 a given that both prior art references use the same method of differentiation according to Nistor 2005 (see Keristead, p.4695, 1st parag. And Zhang p. 944, hES cell-derived olig. Prog. Cells section).  While Keirstead do not screen for the expression of OPC marker PDGFRα, there is a reasonable expectation that their cell preparation would be positive for OPC marker PDGFRα given the cell line and method of differentiating hES cells into OPC’s.  

Claim 65 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang (US8227247, IDS) as applied to claims 59, 60, 64, 86, 87 above, and Zhang et al. (Stem cells and dev., 2006, p. 943-952) as applied to claims 59, 60, 86, 87 above, and further in view of each of Terada (Glia, 2002, IDS)
The teachings of the Zhang references are found above. 
Zhang do not teach CD9+ OPC’s. 

At the time of the claimed invention, one of ordinary skill would have had a reasonable expectation that the cell preparation of Zhang would express CD9 in light of the teachings of Terada who teach that NG2+ progenitors committed to oligodendrocyte differentiation are CD9 positive, A2B5+ and PDGFRα+. Zhang’s cell preparation comprises PDGFRα+, NG2+ hES derived OPC’s. 

Claims 67, 68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over each of Zhang (US8227247, IDS) as applied to claims 59, 60, 64, 86, 87 above, and further in view of Roy et al. (Nature Biotech., 2004, IDS) and Zhang et al. (Stem cells and dev., 2006, p. 943-952) as applied to claims 59, 60, 86, 87 above, and further in view of Roy et al. (Nature Biotech., 2004, IDS), and Izrael et al. (Mol. Cell Neurosci., online 12/28/2006, p. 310-323, IDS) as applied to claims 59, 64 above, and further in view of Roy et al. (Nature Biotech., 2004, IDS).
Zhang teaches a cell preparation comprising oligodendrocyte progenitor cells (OPC’s) which are PDGFR+ derived from human pluripotent stem cell line (hESC’s and iPSC’s, example 1, hESC’s line H1 and H9) (col. 2, lines 55-col. 3, lines 4-54, Fig. 1-6, Table 1, col. 6, lines 13-26, col. 7-11). Example 1(col. 11-16) teaches making cell 
Zhang (2006) teaches cell preparations of OPC’s which are positive for OPC marker PDGFRα (Fig. 1, Table 1) derived from human embryonic pluripotent stem cell (hESC) lines H1 and H7 (p. 944, Mat. And Method section, hES cells, hES cell-derived OPC section, Fig. 1, Table1). Regarding claims 60, 86, 87, Zhang teaches that greater than 70%, i.e. 12/12 cells differentiated to PDGFRα+ OPC’s (p. 946 Results section, Table 1). 
Izrael teaches human oligodendrocytes progenitor cells derived from embryonic stem cell lines  I3 and I6 (p. 320, Exp. Methods section, p. 320-321) which express a cell surface antigen recognized by a monoclonoal anti-O4 antibody (p. 321, Immunostaining section) and PDGFRα (abstract, introduction p. 310-311, whole page, Table 1, Fig. 1, Fig. 2, p. 315, 1st col., Fig. 4, ).  

The references do not teach the OPC’s to express an exogenous nucleic acid molecule encoding human telomeric extension reverse transcriptase (hTERT) of claims 67 and 68. 
Roy teach overexpression of hTERT to establish lines of phenotypically restricted, human progenitor cells. Roy teach that stem cells giving rise to progenitor cells express the protein telomerase, which permits cell division. They teach human neural progenitors are typically not expandable because of limited mitotic competence (abstract) partly because of their loss of telomerase expression over time, typically undetectable in human neural progenitors by 16 weeks or early passage in vitro. These st full parag.).

At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the method of Roy to obtain immortalized OPC’s having phenotypically restricted populations of human neural or glial precursor cells including oligodendrocytes (p.303, 1st full parag.) and to establish stable lines of highly specific progenitor phenotypes selected and immortalized on the basis of their commitment to highly specific lineages and functional capabilities. One would be motivated to immortalize the OPC’s of the prior art because Roy teach that human progenitors, including oligodendrocytes, are typically not expandable because of limited mitotic competence because of their loss of telomerase expression over time. Thus, one of ordinary skill in the art would have a reasonable expectation of success in obtaining specific immortalized cell populations using the methods of Roy.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 59, 60, 65, 86, 87, 90-93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 62, 63, 66, 67, 71, 72, 73 of copending Application No. 16659110 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are drawn to cell populations comprising human oligodendrocyte progenitor cells (OPC’s), wherein the OPC’s are positive for CD140a/PDGFRα and are derived from pluripotent stem cells including a human pluripotent stem cell line. The cell populations are claimed to express CD9 and comprise at least 90% OPC’s. While claim 62 claims the cells to express OLIG2 not required by the instant claims; however OLIG2 is an OPC marker, thus one would expect the cells of the instant application to also express OLIG2.  The claimed inventions are obvious variations of each other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 59, 60, 64, 65, 86, 87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9 of U.S. Patent No. 10450546. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are drawn to cell populations comprising human oligodendrocyte progenitor cells (OPC’s), wherein the OPC’s are positive for CD140a/PDGFRα and are derived from human pluripotent stem cells, including human induced pluripotent stem cells and human pluripotent stem cell lines. The cell populations are claimed to express CD9 and a cell surface antigen recognized by an O4 antibody. While claim 1 of US’546 claims the cells to express OLIG2 not required by the instant claims; however OLIG2 is an OPC marker thus one would expect the cells of the instant application to also express OLIG2.  The claimed inventions are obvious variations of each other. 

Claim 59 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6 of U.S. Patent No. 10626369. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are drawn to cell populations comprising human oligodendrocyte progenitor cells (OPC’s), wherein the OPC’s are positive for CD140a/PDGFRα and are derived from human pluripotent stem cells, including human induced pluripotent stem cells and human embryonic stem. While claim 1 and thus, dependent claims 5 and 6 of US’369 claims the cells to express OLIG2 not required by the instant claims; OLIG2 is . 
Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. Applicants wish to hold the ODP rejection over US16659110 in abeyance until allowable subject matter is indicated. 
As stated above in the 101 rejection, Applicant argues and filed a Declaration under 37 CFR 1.132 to evaluate gene expression profiles of human embryonic stem cell lines compared to the fetal tissue-derived cell preparations which are the cell preparations exemplified and described in the specification. Applicants state, p. 9-11 of remarks section that “Fig. C demonstrates that, for some genes, embryonic stem cell-derived and fetal tissue derived OPC’s possess highly dissimilar expression profiled”. As claimed, the cell populations do not differ from those cells of nature, i.e. OPC derived from fetal human forebrain tissue, which are positive for CD140a/PDGFαR. It is suggested that applicant amend the claims to distinguish the cell populations from those of nature. For example, introducing the limitations of claims 67 and 68 into claim 59 and perhaps the inclusion of differing gene expression markers or characteristics which are not shared by the hESC line OPC’s and fetal OPC’s. As currently claimed, the cell populations are both known to be positive for CD140a/PDGFRα. 
Applicants argue and provide a Declaration stating that the claimed cell preparation is different from the disclosed fetal-tissue derived OPC’s for which applicant’s specification describes. Applicant’s specification does not teach human some genes, which are not commensurate in scope with the claimed invention, while the fetal cells have high expression of the same genes. This is expected as embryonic and fetal cells do not possess the same gene expression. For support, see Shin et al (Stem cells, 2007, p. 1298-1306), who teach similarities and differences in expression patterns from embryonic and fetal neural stem cells. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632